UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7062



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLYDE WALTON PATTERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-97-459, CA-00-2546-7-14)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clyde Walton Patterson, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Clyde Walton Patterson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    Patterson may not appeal from the denial of relief on his

§   2255   motion   unless   a   circuit    justice    or   judge    issues    a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

As to claims dismissed by a district court solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.”      Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).           We have reviewed the record and

conclude   for   the   reasons   stated    by   the    district     court   that

Patterson has not satisfied either standard.           See United States v.

Patterson, Nos. CR-97-459; CA-00-2546-7-14 (D.S.C. filed June 13,

2002 & entered June 14, 2002).      Accordingly, we deny a certificate

of appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately


                                     2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3